United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1563
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the District Court
      v.                                * for the Eastern District of
                                        * Arkansas.
Jeffrey Lawrence Bracy,                 *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 13, 2007
                                Filed: December 21, 2007
                                 ___________

Before MELLOY, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

       Jeffrey Bracy was arrested following a dispute at a Forrest City, Arkansas,
hotel, and was subsequently charged with being a felon in possession of a firearm.
Before trial, defense counsel requested a psychiatric evaluation of Bracy's competency
to stand trial. Bracy was examined and diagnosed with paranoid schizophrenia, which
rendered him mentally incompetent to stand trial. Bracy was committed to treatment
at a federal facility in Lexington, Kentucky, where he refused anti-psychotic
medication. Bracy appeals1 the district court's2 determination that Bureau of Prison
(BOP) personnel could involuntarily medicate him with anti-psychotic medication.

       While this appeal was pending, Bracy was certified as competent to stand trial
by the BOP and discharged from the federal facility. Moreover, a trial date has been
scheduled3 by the district court. Accordingly, we find that this appeal is moot, and we
remand to the district court for further proceedings.
                        ______________________________




      1
       Although this is a collateral order, it is one that the Supreme Court has deemed
appealable. Sell v. United States, 539 U.S. 166, 176-77 (2003).
      2
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
      3
       The district court docket sheet reflects that the trial was set for October 29,
2007, but on October 23, 2007, Bracy filed an unopposed motion to continue the trial
pending resolution of this appeal. Bracy's motion to continue is the last recorded
event on the district court's docket sheet.

                                         -2-